    Case 2:20-cv-00517-JTM-DMD Document 47-2 Filed 02/08/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA
__________________________________________
                                           )
 JERRY ROGERS, JR.,                        )
                                           )
                  Plaintiff                )
      v.                                   ) Case No. 2:20-cv-00517
                                           )
 SHERIFF RANDY SMITH, DANNY                )
 CULPEPER, and KEITH CANIZARO,             )
                                           )
                 Defendants                )

               NOTICE OF SUBMISSION FOR MOTION TO COMPEL

    This motion shall be submitted for consideration on February 24, 2021.


                                   Respectfully Submitted:

                                   LAW OFFICE OF WILLIAM MOST

                                   /s/ Hope A. Phelps
                                   WILLIAM MOST (La. Bar No. 36914)
                                   HOPE PHELPS (La. Bar No. 37259)
                                   DAVID LANSER (La. Bar No. 37764)
                                   201 St. Charles Ave., Ste. 114, # 101
                                   New Orleans, LA 70170
                                   T: (504) 256-4615
                                   Email: hopeaphelps@outlook.com
                                   Counsel for Plaintiff, Jerry Rogers, Jr.




                                             1
